1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10
11   JUSTIN VINCENT,                                  Case No.: 1:18-CV-0549- JLT
12                  Plaintiff,                        ORDER VACATING THE HEARING ON THE
13          v.                                        MOTION TO QUASH

14   CITY OF CALIFORNIA CITY,                         (Doc. 16)

15                  Defendant.
16
17          As noted on the docket, the plaintiff filed a motion to quash subpoenas issued by the

18   defense despite that the Court specifically ordered the parties to comply with Local Rule 251,

19   which requires the filing of a notice of motion—not a motion—and a joint statement (Doc. 34).

20   When the Court pointed this out (Doc. 34), the plaintiff created a document and merely cut-and-

21   pasted the plaintiff’s motion and the defense’s opposition into one document (Doc. 35). Counsel

22   made no attempt whatsoever to comply with the spirit of Local Rule 251 which, in essence, seeks

23   to have the parties file one document in which each point is followed by a counterpoint. L.R.

24   251(c)(3). The purpose is to ensure each topic is addressed by both sides and to ease the review by

25   the Court. Contrary to their assertion (Doc. 35 at 5), simply merging two independent documents

26   into one, fails to comply with the Rule. If they feel they have complied with Local Rule 251—and

27
28

                                                      1
1    provided even a modicum of a point/counterpoint1—the Court must only presume that they have

2    failed to read their opponent’s papers.

3             The Court understands this flip response to the Court’s order and the requirements of Local

4    Rule 251, as an implicit agreement that counsel believe their positions are clear and there is no

5    need for further comment. Thus, the Court VACATES the hearing on the motion to quash (Doc.

6    31).

7             Counsel should not be lulled by the Court’s action here into believing that it will not

8    issue sanctions should counsel again ignore the orders of the Court or pay mere lip service to

9    them or the Local Rules.

10
11   IT IS SO ORDERED.

12       Dated:       March 29, 2019                                      /s/ Jennifer L. Thurston
13                                                               UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
       Indeed, in reviewing the papers, it appears counsel think they are confronting very different factual circumstances. It
28   would have been helpful to the Court for counsel to attempt to harmonize the topics as they were supposed to do when
     formulating the joint statement.

                                                                 2
